In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00163-CR



        KELLY WAYNE WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the County Court at Law
                 Fannin County, Texas
                 Trial Court No. 48066




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Kelly Wayne Williams has filed a motion to dismiss this appeal. The motion was signed

by both Williams and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:       November 7, 2016
Date Decided:         November 8, 2016

Do Not Publish




                                               2